Citation Nr: 0734412	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  99-23 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a skin disorder, 
claimed as skin inflammation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service in the U.S. Coast 
Guard from October 1971 to June 1977 and November 1983 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The recent medical evidence does not show that the veteran 
currently has scoliosis of the spine.


CONCLUSION OF LAW

Scoliosis was neither incurred in service nor proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2001, prior to the initial AOJ decision.  Subsequent 
notice was provided in July 2002 and January 2007.  These 
notices were deficient in that they failed to provide notice 
to the veteran of the fourth Pelegrini II element.  The Board 
finds, however, that the purposes of the notice requirements 
has not been frustrated and the error in failing to provide 
notice of the fourth Pelegrini II element has not affected 
the essential fairness of the adjudication because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim for service connection, 
which is evidenced by his multiple submissions of both 
medical and lay evidence in support of his claim.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He was told it 
was his responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted substantial evidence in connection with his claim, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  In addition, 
he advised VA that he had no additional evidence to submit in 
support of his claim in July 2007.  VA has, therefore, 
fulfilled its "duty to notify" the veteran. 

The Board also notes that the veteran was provided notice in 
September 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 
473 (2006), that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claim, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claim.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from March 
2000 through September 2005.  The veteran provided and the RO 
obtained private medical treatment records from April 1998 to 
December 2003.  The veteran was notified in the rating 
decisions, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He submitted a 
statement in July 2007 that he had no additional evidence to 
submit.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA spine examinations in connection with his claim.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In Allen, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that the term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 2002) "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

The veteran contends that his scoliosis is a result of the 
injury to his back he received during service in November 
1975.  Scoliosis was not noted at the time of the veteran's 
entrance into service in 1971.  The service medical records 
show that the veteran injured his low back in November 1975 
when he was lifting something and he fell backward and hit 
his spine on a door brace.  He was diagnosed to have an acute 
lumbosacral strain.  (He is presently service connected for 
lumbosacral strain.)  At that time, there was no diagnosis of 
scoliosis.  X-rays of the lumbosacral spine were normal.  The 
veteran continued to have pain in his low back and continued 
to be treated.

The first finding of scoliosis is shown in a September 1976 
x-ray report.  The x-ray was of the thoracic and lumbosacral 
spines.  It revealed a slight scoliosis of the thoracic 
spine.  A subsequent orthopedic consult report shows the 
veteran continued to complain of back pain in the upper 
lumbar area.  Physical examination revealed tenderness at the 
upper lumbar area but no muscle spasm.  It was noted that an 
x-ray of the lumbosacral and thoracic spines revealed 
scoliosis, mild, at the lower thoracic area with apex to the 
left.  The assessment was back pain possibly related to the 
left mild thoracic scoliosis.

The veteran underwent Medical Board evaluation in December 
1976.  The scoliosis was not noted either by history or on x-
ray.  The veteran was medically discharged in 1977 due to 
chronic lumbosacral strain.

The veteran underwent evaluation for VA purposes in October 
1977.  X-rays of the dorsal spine revealed a very minimal 
levoscoliosis of the lower dorsal spine limited to the levels 
of D8 through D12.  X-rays of the lumbar spine did not reveal 
any scoliosis.  

The veteran wanted to return to service and asked to have his 
back reassessed by VA.  An examination was done in November 
1980 that did not reveal any abnormality of the veteran's 
lumbar spine.  Thus the veteran's disability rating was 
reduced to zero percent and he reentered service with the 
Coast Guard in November 1983.  At the time of his entrance, 
his low back disability was found to be asymptomatic, and the 
veteran was fit for duty.  The veteran himself reported that 
his back had healed and was not bothering him any longer.

The veteran began complaining again of low back pain in 
September 1992.  The veteran was seen thereafter off and on 
during the remainder of his service.  On his exit examination 
in June 1997, the veteran complained of low back pain with 
numbness in the right leg.  Despite these complaints, it does 
not appear that any x-rays were taken of the veteran's back 
during his second period of service.  

The veteran retired from service in July 1998.  The first 
post-service treatment record that noted scoliosis of the 
veteran's back was in September 1998.  An October 1998 
physical therapy assessment noted scoliosis along the 
thoracolumbar region.  In March 2000, the veteran underwent a 
VA examination for his low back condition.  The examiner did 
not note any scoliosis although the report of an x-ray taken 
in conjunction with the examination shows a finding of mild 
scoliosis of the lumbar spine, concave left.  But it is 
indicated this may have been due to patient positioning.  
Reports of subsequent x-rays of the lumbosacral spine have 
not indicated any findings of scoliosis of the lumbar spine.    

In December 2006, the Board remanded the veteran's claim for 
a new VA examination in order to clarify whether the veteran 
currently has scoliosis and, if so, to obtain an opinion 
whether it is related to the scoliosis noted in service or to 
some other etiology.  The veteran underwent a VA spine 
examination in April 2007.  On physical examination, the 
examiner noted that the veteran's posture was normal and the 
curvature of his spine was preserved.  X-rays taken failed to 
reveal any scoliosis.  Thus the examiner stated that there 
was no evidence of scoliosis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim because there are no objective 
findings that the veteran currently has scoliosis of the 
spine.  Although there was some early x-ray evidence of 
scoliosis, this condition has not been seen on x-rays since 
2000, and that finding was questionable.  All x-rays taken 
since then have failed to show scoliosis of the spine.  
Without a current disability, service connection is not 
warranted.  Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for scoliosis is denied.


REMAND

The Board finds that remand of the veteran's claim for 
service connection for a skin disorder is necessary for 
additional development of the veteran's claim.  The record 
shows the veteran complained of the skin on his fingers 
cracking during service, and VA treatment records dated in 
2005 show similar complaints, with the suggestion that this 
was due to eczema or psoriasis.  Therefore, a VA skin 
examination should be scheduled to determine what skin 
disorder, if any, the veteran currently has, and to obtain an 
opinion whether any current skin disorder is related to his 
military service.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2007).

Accordingly, this case is REMANDED for the following:

1.  Notice should be provided to the veteran 
that he should submit to VA copies of any 
evidence relevant to his claim for service 
connection for a skin disorder that he has in 
his possession and has not already submitted.  
See 38 C.F.R. § 3.159(b) (2007).

2.  When the above notice has been 
accomplished,   the veteran should be 
scheduled for a VA skin examination.  The 
claims file should be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file and examining the 
veteran, the examiner should provide a 
diagnosis of any current skin disorder the 
veteran may have.  If the veteran is 
diagnosed to have a current skin disorder, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current skin disorder is 
related to service, including any skin 
complaints noted while in service.  In 
conducting the examination, the examiner 
should elicit information from the veteran 
about his occupational history both during 
service and subsequent to service, when the 
onset of symptoms occurred, and any service 
and post service treatment.  In providing an 
opinion, the examiner should provide a 
complete rationale for his opinion.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


